IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                           NOS. WR-91,649-01, 91,649-02 & 91,649-03


                       EX PARTE LEMANN CORY BROWN, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. 1434144-A, 1471946-A & 1486336-A
                          IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of robbery - bodily injury, aggravated sexual assault and aggravated

sexual assault, and sentenced to fifty years’ imprisonment in each case. Applicant did not file a

direct appeal. Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On August 23, 2019, the trial court entered an order designating issues. The district clerk

forwarded these application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5).

However, the application was forwarded before the trial court made findings of fact and conclusions
of law. We remand these applications to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 23, 2020
Do not publish